IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
RHONDA ROGERS, individually and
On behalf of the ESTATE OF DAVID
ROGERS,
Plaintiffs,

Vs.
HELEN KNOPP, individually and as
the Personal Representative of the
ESTATE OF GARY KNOPP, and
G & H CONSTRUCTION,

Defendants.

Case No.: 3:21-cv-00071-TMB

 

[PROPOSED] ORDER RE: REMAND TO STATE COURT

Upon consideration of Parties’ Stipulation To Remand To State Court,

IT IS ORDERED this case is remanded back to the state court action, Rhonda
Rogers, individually and on behalf of the Estate of David Rogers, v. Helen Knopp,
individually and as the Personal Representative of the Estate of Gary Knopp, and G & H
Construction, Case No. 3AN-21-04688 CI in the Superior Court for the State of Alaska,
Third Judicial District at Anchorage.

Dated this day of , 2021 at Anchorage, Alaska.

 

Honorable Timothy M Burgess
United States District Court Judge

Order Re: Remand To State Court,
Rhonda Rogers, et al v. Helen Knopp, et al

Case No.: 3:21-cy-0007 1-TMB .
Case 3:21-cv-00071-TMB Document 4-1 Filed 03/26/21 Page 1 of 1
